Title: To John Adams from Horatio Gates Spafford, 21 February 1825
From: Spafford, Horatio Gates
To: Adams, John


				Private.
					Esteemed Friend—
					Troy, N.Y., 2 Mo. 21 1825.
				
				Thou hast been pleased to command my literary labors, and to manifest toward me so much kindness, that I beg permission to ask of thee a favor. The 15 years that I have devoted to the topography, statistics, geography & history of this State, have procured me plenty of empty-handed praise, a very general public applause, but, as to pecuniary compensation for these labors, my time has been wasted than thrown away. The State is perfectly ungrateful, as respects me, though I have, its public functionaries all acknowledge, rendered very important services to it. At the age of 47, my health very much impaired, a cripple from the effects of a chronic rheumatism, I am compelled, in justice to myself & family, to seek employment in some public office at Washington! The ingratitude of this State, tells me not to lay my bones in its earth. I have a worthy & promising family, of 4 daughters, little girls, & 3 older, married, & settled. We are good æconomists, but with all my application & industry, I can not keep lay any thing up for old age. Do me the favor, I entreat thee, to speak in my behalf to thy Son, President elect, & ask him to give me some situation, at Washington, in which, by steady application & good æconomy, I can, at least, live. I am very much afflicted, alarmed at the prospect of increasingdecrepitude, but have confidence in my own ability, in a suitable station, to earn, in the service of my country, as much as my wishes crave. By a long train of adversity, I am poor, though nearly out of debt. I am known to the most of the New York degelation in Congress, and the Members are many of them my friends. By inquiring of S. Van Rensselaer, thy Son could learn all about my habits, charcter, qualifications for business, &c.—If the Patent Office were vacant, I should venture to ask that;—but that the honor of office is not my object.May it be thy happy lot to enjoy the good things of this life, & the blessings of heaven in that hearafter, to which we are going. Our country is on the career of greatness, & the eye of the World is upon us, some for good & some for evil. I anticipate the anxiety thou must feel for the career of thy Son, & I devoutly pray that thy parental solicitude, for him & our country, may find, in the sunshine of divine favor, the consolations of the Patriarchs of old. Affectionately, Farewell.
				
					Horatio Gates Spafford.
				
				
			